FILED
Mar 25, 2021
11:41 AM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

    
  
   

  

at 2
AS

jie tas. Ae
} 2 veneer el
WAN scooslll ee

i
Noes.

    
  

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

 

AT KNOXVILLE
CHARLES FRITTS, ) Docket No. 2019-03-0997
Employee, )
V. ) State File No. 58711-2019
RONNIE WALDROP dba )
PEERLESS PAINTING, ) Judge Pamela B. Johnson
Uninsured Employer. )
COMPENSATION ORDER

Decision on the Record

Charles Fritts suffered injuries when he fell from scaffolding while working for
Ronnie Waldrop doing business as Peerless Painting. Mr. Fritts seeks past and ongoing
medical benefits and temporary and permanent disability benefits for this work injury. For
the reasons below, the Court grants the requested benefits in part.

History of Claim

Mr. Fritts filed a Petition for Benefit Determination for a May 30, 2019 injury. He
fell about thirty-five feet from scaffolding while cleaning windows.

Mr. Fritts was airlifted to the hospital due to the severity of his injuries. He was
hospitalized for four days initially and underwent surgery to repair his fractured pelvis and
right wrist. The day after his release, he returned to the hospital for surgery to repair his
spleen and suffered a stroke and aortic blood clot while hospitalized. After his release, Mr.
Fritts remained under the care of his treating physicians, Dr. William Oros (orthopedic
surgeon) and Dr. Scott Stevens (vascular surgeon).

To prove the employment relationship, Mr. Fritts served Mr. Waldrop with Requests
for Admissions. When Mr. Waldrop did not respond, the Court deemed them admitted.

The admissions proved the following: Charles Fritts fell at a construction project on
May 30, 2019, where he was working in the course and scope of his employment with

1
Ronnie Waldrop. Mr. Fritts sustained severe and disabling injuries as a result of the May
30, 2019 incident, but Mr. Waldrop did not provide any medical or disability benefits.

At the time of the incident, Mr. Waldrop provided all the necessary equipment and
tools for Mr. Fritts to perform his job duties. Mr. Waldrop controlled all aspects of the work
performed by Mr. Fritts. Mr. Waldrop agreed to pay Mr. Fritts $20.00 per hour for a daily
rate of $200.00.

Afterward, Mr. Fritts moved for partial summary judgment regarding the
employment relationship. Mr. Waldrop did not file a written response but denied that Mr.
Fritts was his employee during the motion hearing.

The Court granted partial summary judgment concluding that Mr. Fritts proved an
employment relationship between the parties. Specifically, the Court held that: Mr. Fritts
proved he was performing his duties in the course and scope of employment for Mr.
Waldrop on May 30, 2019; Mr. Waldrop provided all the necessary equipment and tools
and exercised control over Mr. Fritts’s work; and Mr. Fritts was to be paid $20.00 per hour
for a daily rate of $200.00.

This case then proceeded to a Compensation Hearing. At this point, Mr. Waldrop
stopped participating in the litigation.

Mr. Fritts submitted his medical records and itemized medical expenses
documenting treatment provided by Med-Trans Air Medical Transport, OrthoTennessee
(Dr. William Oros), University of Tennessee Medical Center, and UT Vascular and
Transplant Surgeons (Dr. Scott Stevens).

He also introduced the C-32 Standard Medical Report of Dr. C.M. Salekin, whom
he saw for an independent medical evaluation. Dr. Salekin concluded that the injury
resulted in the need for treatment and that the employment activity, more likely than not,
was primarily responsible for the injury and need for treatment. He further noted that Mr.
Fritts was taken completely off work from the injury date to the “present.” Dr. Salekin
placed Mr. Fritts at maximum medical improvement on September 19, 2020 (the date of
the report), and he assigned a twelve-percent permanent impairment and permanent
restrictions.

Mr. Waldrop did not object to Mr. Fritts’s evidence or present any countervailing
evidence.

Mr. Fritts contended that he is entitled to temporary total disability benefits from
May 30, 2019, through September 19, 2020, for a total of sixty-eight weeks and two days
or $45,602.24. He also claimed that he is entitled to permanent partial disability (original
award) based on the twelve-percent rating, for a total of fifty-four weeks or $36,000.18. He

2
argued his initial compensation period expires October 2, 2021, based on the date of
maximum medical improvement and his permanent impairment. Finally, he claimed that
he is entitled to payment of the medical expenses incurred due to his work injury as well
as ongoing treatment with his physicians.

Findings of Fact and Conclusions of Law

At a Compensation Hearing where the injured employee has arrived at a trial on the
merits, the employee must prove by a preponderance of the evidence that he is entitled to
the requested benefits. Willis v. All Staff; 2015 TN Wrk. Comp. App. Bd. LEXIS 42, at *18
(Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2020).

To recover workers’ compensation benefits, Mr. Fritts must show his injuries were
caused by a specific incident arising primarily out of his employment. His injuries arise
primarily out of his employment only if he shows to a reasonable degree of medical
certainty that his employment contributed more than fifty percent in causing them. “Shown
to a reasonable degree of medical certainty” means that, in the opinion of the physician, it
is more likely than not considering all causes. Tenn. Code Ann. § 50-6-102(14)(A)-(D).

Here, the evidence showed that Mr. Fritts was performing his duties in the course
and scope of employment for Mr. Waldrop on May 30, 2019, when he fell and sustained
serious injuries. The record further showed by expert opinion that the employment activity,
more likely than not, was primarily responsible for the injuries and need for treatment. Due
to his injuries, Mr. Fritts was taken completely off work from the injury date to the date of
maximum medical improvement on September 19, 2020, and his injuries resulted in a
twelve-percent permanent impairment and permanent restrictions. Thus, due to the
uncontroverted opinions of Dr. Salekin, the Court holds Mr. Fritts’s injury arose primarily
out of and in the course and scope of his employment and resulted in a twelve-percent
permanent impairment to the whole person.

Accordingly, based on the preponderance of the evidence, the Court concludes Mr.
Fritts is entitled to permanent disability benefits totaling $36,000.18, which is calculated
by multiplying twelve percent by 450 weeks and his compensation rate. Mr. Fritts’s initial
compensation period expires on October 2, 2021. See generally Tenn. Code Ann. § 50-6-
207(3)(A).

Turning to his claim for temporary total disability benefits, these benefits are
payable to an injured employee who is totally disabled from working by his injury and
while he is recovering as far as the nature of the injury permits. Cleek v. Wal-Mart Stores,
Inc., 19 S.W.3d 770, 776 (Tenn. 2000). To recover, Mr. Fritts must show he was (1) totally
disabled from working by a compensable injury; (2) that there was a causal connection
between the injury and his inability to work; and (3) the duration of that period of disability.
Id. When an employee demonstrates the ability to return to work or attains maximum

3
medical improvement, then temporary total disability benefits are terminated. Simpson v.
Satterfield, 564 8.W.2d 953, 955 (Tenn. 1978).

Here, the uncontroverted expert opinion showed that the employment activity, more
likely than not, was primarily responsible for the injuries and need for treatment. Due to
his injuries, Mr. Fritts was taken completely off work from the injury date to the date of
maximum medical improvement on September 19, 2020. Mr. Fritts was to be paid $20.00
per hour for a daily rate of $200.00. His average weekly wage is $1,000, which results in a
weekly compensation rate of $666.67.

Thus, based on the preponderance of the evidence, the Court concludes Mr. Fritts is
entitled to temporary total disability benefits totaling $45,602.24, which was calculated by
multiplying sixty-eight weeks and two days by his compensation rate of $666.37. See
generally Tenn. Code Ann. § 50-6-207(1)(A).

Regarding his past and ongoing medical benefits, it is well-settled in Tennessee that
an injured worker is entitled to medical benefits from the employer “made reasonably
necessary by accident.” Tenn. Code Ann. § 50-6-204(a)(1)(A). Additionally, an employer
who fails to provide treatment made reasonably necessary by the work injury bears the risk
of being required to pay for unauthorized treatment. See Hackney v. Integrity Staffing
Solutions, 2016 TN Wrk. Comp. App. Bd. LEXIS 29, at *8-9 (July 22, 2016).

To recover past medical expenses, Mr. Fritts must show that the expenses were
incurred as a result of his compensable work injury or that the expenses were reasonable
and necessary. See Mollica v. EHHI Holdings, Inc., 2020 TN Wrk. Comp. App. Bd. LEXIS
22, at *7 (Apr. 21, 2020). The Tennessee Rules of Evidence apply to cases in which the
trial judge makes a decision on the record, just as they apply when the court conducts a
hearing. Eaves v. Ametek, Inc., 2018 TN Wrk. Comp. App. Bd. LEXIS 53, at *7 (Sept. 14,
2018); see also Miller v. Logan’s Roadhouse, LLC, 2018 TN Wrk. Comp. App. Bd. LEXIS
59, at *11-12 (Nov. 15, 2018). Similar to Eaves and Miller, Mr. Fritts offered his medical
expenses without any proof as to whether they arose from reasonable and necessary
medical treatment. Therefore, the Court concludes Mr. Fritts is not entitled to payment of
his past medical expenses.

Finally, Mr. Fritts is entitled to ongoing medical benefits made reasonably necessary
by his May 30, 2019 work injury under Tennessee Code Annotated section 50-6-204.

IT IS, THEREFORE, ORDERED as follows:

1. Mr. Waldrop shall pay Mr. Fritts permanent partial disability benefits totaling
$36,000.18, for which execution may issue.
2. Mr. Waldrop shall pay Mr. Fritts temporary total disability benefits totaling
$45,602.24, for which execution may issue.

3. Mr. Fritts’s claim for past medical expenses is denied.

4. Mr. Waldrop shall provide Mr. Fritts with ongoing medical benefits under
Tennessee Code Annotated section 50-6-204. Drs. William Oros and Scott Stevens
shall remain his treating physicians.

5. The filing fee of $150.00 is taxed to Mr. Waldrop and shall be paid within five
business days of this order becoming final or all appeals are exhausted, for which
execution may issue.

6. Mr. Fritts’s counsel shall file a Statistical Data Form (SD-2) within ten business
days of entry of this order.

7. Unless appealed, this Order shall become final thirty calendar days after entry.

(UW lay.) 1. Vow

JUDGE PAMETA B. JOHNSON
Court of Workers’ Compensation Claims

ENTERED March 25, 2021.

 

APPENDIX

Technical Record:
1. Petition for Benefit Determination
Dispute Certification Notice, September 19, 2019
Expedited Request for Investigation Report, uncertified
Request for Scheduling Hearing
Order Setting Status Conference
Order Setting Scheduling Hearing
Scheduling Order
Motion to Compel
9. Order Denying Motion to Compel
10. Motion to Deem Requests Admitted
11. Order Granting Motion to Deem Requests Admitted
12. Motion to Enlarge Time
13. Motion for Summary Judgment
14. Motion for Sanctions
15. Order Granting Motion to Enlarge Time

OS pe" es ng Gs I

5
16. Order Denying Motion for Sanctions

17. Dispute Certification Notice

18. Order Resetting Motion Hearing and Granting Motion to Continue
Compensation Hearing and Pending Deadlines

19. Employee’s Notice of Intent to Use C-32 in Lieu of Deposition

20. Expedited Request for Investigation Report, certified

21. Order Granting Partial Summary Judgment

22. Scheduling Order

23. Motion for Judgment on the Pleadings

24. Employee’s Table of Contents of Medical Records and Expenses

25. Employee’s Prehearing Statement

26. Employee’s Witness List

27. Dispute Certification Notice, February 12, 2021

28. Order Granting Motion for On The Record Determination and Compensation
Hearing Docketing Notice

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on March 25, 2021.

 

Name Certified | Email | Service sent to:
Mail

 

 

Ameesh Kherani X | akherani@kheranilaw.com
Employee’s Attorney

 

“Ronnie Waldrop xX xX 1100 Old Jacksboro Pike
Self-Represented LaFollette, TN 37766
Employer

1110 Old Jacksboro Pike

LaFollette, TN 37766

 

 

 

 

peerlesspaintingteam@gmail.com

 

_ be wl) esprreborrn
PENNY 6 HRUM, COURT CLURK Rp
we.courtclerk@tn.gov
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’

Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1.

Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing, The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
patty has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of Iaw thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL
Tennessee Bureau of Workers’ Compensation
wwii. gov/workforce/injuries-al-work/
wc.courtclerk@tn.gov | 1-B00-332-2667

 

Docket No.:
State File No.:

Date of Injury:

 

Employee

Vv:

 

Employer

Notice is given that

 

[List name(s) of all appealing party{ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on OC Motion Order filed on

C1 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): Cl Employerl_lEmployee
Address: Phone:

Email:
Attorney’s Name: BPR#:

Attorney’s Email: Phone: __
Attorney’s Address:

 

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj:

 

 

 

 

Appellee(s) (Opposing Party): [_] Employer LJEmployee
Appellee’s Address: Phoner

Email:

Attorney's Name: BPR#:

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

{Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

3. Telephone Number: 4, Date of Birth:

 

5. Names and Ages of All Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. | am employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$ ——

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ _per month beginning
SSI $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ __ (FMV)

Checking/Savings Acct. $

House $ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082